ORDER

PER CURIAM:
Christopher Frasure appeals from his convictions for one count of second degree murder, § 565.021.1, RSMo 1994, three counts of first degree assault, § 565.050, RSMo 1994, and four counts of armed criminal action, § 571.015, RSMo 1994. The trial court sentenced Mr. Frasure as a prior offender, pursuant to §8 558.016, 557.036.4, and 571.015.2, RSMo 1994, to life imprisonment on the murder charge and three terms of ten years each on the assault charges, to be served consecutively. Mr. Frasure was also sentenced to life imprisonment for one count of armed criminal action and three terms of fifty years on the remaining armed criminal action counts, to be served concurrently with the other sentences and Mr. Frasure’s sentence from an earlier conviction. Mr. Fras-ure contends that the trial court abused its discretion by admitting evidence of prior uncharged crimes because this evidence prejudiced him by depicting him as a person with a violent propensity. Because the evidence of the prior crimes was relevant to show motive, the trial court did not abuse its discretion by admitting it.
The judgment of the trial court is affirmed. Rule 30.25(b).